Exhibit Vestin Realty Mortgage I, Inc. Announces Change in Board of Directors Las Vegas – March 10, 2009 – Vestin Realty Mortgage I, Inc. (Nasdaq:VRTA) a real estate investment trust (the “Company”) announced that on March 4, 2009, Mike Micone resigned from the Board of Directors (the “Board”) of Vestin Realty Mortgage I, Inc. (the “Company”) and the remaining directors appointed Robert J. Aalberts to fill the resulting vacancy.Mr. Alalberts was a member of our Board from January 2006 until he resigned in January 2008.Mr. Micone advised the Company that he resigned because his travel requirements have increased and his time no longer allows him the opportunity to serve on the Board.There are no known disagreements between the Company and the resigning director on any matter relating to the Company’s operations, policies or practices. On March5, 2008, the Board appointed Mr. Aalberts as chairman of the Compensation Committee.Mr. Alaberts will also be a member of the Audit Committee and Nominating Committee. Robert J.
